Case 19-34054-sgj11 Doc 1496 Filed 12/01/20                     Entered 12/01/20 21:23:48              Page 1 of 18


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                  )
 In re:                                                           ) Chapter 11
                                                                  )
 HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              ) Case No. 19-34054 (SGJ)
                                                                  )
                                    Debtor.                       )
                                                                  )

                                       CERTIFICATE OF SERVICE

       I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
 LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

         On November 24, 2020, at my direction and under my supervision, employees of KCC
 caused the following document to be served via Electronic Mail upon the service lists attached
 hereto as Exhibit A and Exhibit B; and via First Class Mail upon the service lists attached
 hereto as Exhibit C and Exhibit D:

     •    Order Granting Patrick Hagaman Daugherty’s Motion for Temporary Allowance
          of Claim for Voting Purposes Pursuant to Bankruptcy Rule 3018 [Docket No. 1474]

         Furthermore, on November 24, 2020, at my direction and under my supervision,
 employees of KCC caused the following document to be served via Electronic Mail upon the
 service lists attached hereto as Exhibit A and Exhibit E; and via First Class Mail upon the
 service lists attached hereto as Exhibit C and Exhibit F:

     •    Order Pursuant to 11 U.S.C. §§ 105(a) and 363(b) Granting Motion of the Debtor
          Pursuant to 11 U.S.C. §§ 105(a) and 363(b) for Authority to Enter Into Sub-Servicer
          Agreements [Docket No. 1475]

         Furthermore, on November 24, 2020, at my direction and under my supervision,
 employees of KCC caused the following document to be served via Electronic Mail upon the
 service list attached hereto as Exhibit A; and via First Class Mail upon the service lists attached
 hereto as Exhibit C and Exhibit G:



                                           [Continued on Next Page]




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 1496 Filed 12/01/20     Entered 12/01/20 21:23:48    Page 2 of 18


    •   Order Approving Stipulation Resolving Proof of Claim No. 148 Filed by Lynn
        Pinker Cox & Hurst, LLP [Docket No. 1477]


 Dated: December 1, 2020
                                            /s/ Vincent Trang
                                            Vincent Trang
                                            KCC
                                            222 N Pacific Coast Highway, Suite 300
                                            El Segundo, CA 90245




                                            2
Case 19-34054-sgj11 Doc 1496 Filed 12/01/20   Entered 12/01/20 21:23:48   Page 3 of 18



                               EXHIBIT A
        Case 19-34054-sgj11 Doc 1496 Filed 12/01/20                                         Entered 12/01/20 21:23:48                      Page 4 of 18
                                                                              Exhibit A
                                                                        Core/2002 Service List
                                                                       Served via Electronic Mail


               Description                                 CreditorName                         CreditorNoticeName                         Email
                                                                                                                         ctimmons@abernathy-law.com;
  Counsel for Collin County Tax                                                             Chad Timmons, Larry R. Boyd, bankruptcy@abernathy-law.com;
  Assessor/Collector                       Abernathy, Roeder, Boyd & Hullett, P.C.          Emily M. Hahn                ehahn@abernathy-law.com
  Counsel for NexBank                      Alston & Bird LLP                                Jared Slade                  jared.slade@alston.com
  Counsel for NexBank                      Alston & Bird LLP                                Jonathan T. Edwards          jonathan.edwards@alston.com
                                                                                            William P. Bowden, Esq.,
  Counsel to Jefferies LLC                 Ashby & Geddes, P.A.                             Michael D. DeBaecke, Esq.    mdebaecke@ashbygeddes.com
                                                                                                                         jwelton@btlaw.com;
  Counsel for NWCC, LLC                    Barnes & Thornburg LLP                           Thomas G. Haskins, Jr.       lwohlford@btlaw.com

  Counsel to Acis Capital Management
  GP LLC and Acis Capital                                                                                                  mintz@blankrome.com;
  Management, L.P. (collectively, “Acis”) Blank Rome LLP                                    John E. Lucian, Josef W. Mintz jbibiloni@blankrome.com
                                                                                                                           michael.lynn@bondsellis.com;
                                                                                            D. Michael Lynn, John Y.       john@bondsellis.com;
  Counsel to James Dondero                 Bonds Ellis Eppich Schafer Jones LLP             Bonds, III, Bryan C. Assink    bryan.assink@bondsellis.com
  Counsel to Oracle America, Inc.          Buchalter, A Professional Corporation            Shawn M. Christianson, Esq. schristianson@buchalter.com
  Counsel for UBS Securities LLC and                                                        Martin A. Sosland and Candice martin.sosland@butlersnow.com;
  UBS AG, London Branch                    Butler Snow LLP                                  M. Carson                      candice.carson@butlersnow.com
  Counsel to Integrated Financial                                                           Candace C. Carlyon, Esq.,      ccarlyon@carlyoncica.com;
  Associates Inc.                          Carlyon Cica Chtd.                               Tracy M. Osteen, Esq.          tosteen@carlyoncica.com
  Counsel to the Intertrust Entities and
  the CLO Entities                         Chipman, Brown, Cicero & Cole, LLP               Mark L. Desgrosseilliers        desgross@chipmanbrown.com

  Creditor                                 Cole, Schotz, Meisel, Forman & Leonard, P.A. Michael D. Warner, Esq.             mwarner@coleschotz.com
  Counsel to Siepe LLC                     Condon Tobin Sladek Thornton PLLC            J. Seth Moore                       smoore@ctstlaw.com
  Counsel to Patrick Daugherty (“Mr.
  Daugherty”)                              Cross & Simon LLC                                Michael L. Vild, Esquire        mvild@crosslaw.com
  Counsel to Jefferies LLC                 Dentons US LLP                                   Lauren Macksoud, Esq.           lauren.macksoud@dentons.com
  Counsel to Jefferies LLC                 Dentons US LLP                                   Patrick C. Maxcy, Esq.          patrick.maxcy@dentons.com
  Secured Creditor                         Frontier State Bank                              Attn: Steve Elliot              selliott@frontier-ok.com
  Counsel to the Redeemer Committee
  of the Highland Crusader
  Fund                                     Frost Brown Todd LLC                             Mark A. Platt                   mplatt@fbtlaw.com
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment                                                              Marshall R. King, Esq., Michael mking@gibsondunn.com;
  Manager of the Highland Crusader                                                          A. Rosenthal, Esq. & Alan       mrosenthal@gibsondunn.com;
  Funds                                    Gibson, Dunn & Crutcher LLP                      Moskowitz, Esq.                 amoskowitz@gibsondunn.com
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment
  Manager of the Highland Crusader
  Funds                                    Gibson, Dunn & Crutcher LLP                      Matthew G. Bouslog, Esq.        mbouslog@gibsondunn.com
                                                                                            Melissa S. Hayward, Zachery     MHayward@HaywardFirm.com;
  Counsel for the Debtor                   Hayward & Associates PLLC                        Z. Annable                      ZAnnable@HaywardFirm.com
  Equity Holders                           Hunter Mountain Investment Trust                 c/o Rand Advisors LLC           Jhonis@RandAdvisors.com
  IRS                                      Internal Revenue Service                         Attn Susanne Larson             SBSE.Insolvency.Balt@irs.gov
  Counsel to Crescent TC Investors,
  L.P.                                     Jackson Walker L.L.P.                            Michael S. Held                 mheld@jw.com
  Secured Creditor                         Jefferies LLC                                    Director of Compliance          cbianchi@jefferies.com
  Secured Creditor                         Jefferies LLC                                    Office of the General Counsel   cbianchi@jefferies.com
  Counsel to the Redeemer Committee
  of the Highland Crusader                                                                                                mhankin@jenner.com;
  Fund                                     Jenner & Block LLP                               Marc B. Hankin, Richard Levin rlevin@jenner.com
  Counsel for CCS Medical, Inc.            Jones Day                                        Amanda Rush                   asrush@jonesday.com
  Counsel to the Issuers (group of 25                                                       Joseph E. Bain, Amy K.        aanderson@joneswalker.com;
  separate Cayman issuers of loan)         Jones Walker LLP                                 Anderson
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al           K&L Gates LLP                                    Artoush Varshosaz               artoush.varshosaz@klgates.com
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al           K&L Gates LLP                                    James A. Wright III             james.wright@klgates.com
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al           K&L Gates LLP                                    Stephen G. Topetzes             stephen.topetzes@klgates.com
  Counsel to CLO Holdco, Ltd.              Kane Russell Coleman Logan PC                    John J. Kane                    jkane@krcl.com
  Counsel for Highland CLO Funding
  Ltd.                                     King & Spalding LLP                              Paul R. Bessette                pbessette@kslaw.com
  Counsel to BET Investments II, L.P.      Kurtzman Steady, LLC                             Jeffrey Kurtzman, Esq.          Kurtzman@kurtzmansteady.com
  Counsel to UBS Securities LLC and
  UBS AG London Branch (“UBS”)             Latham & Watkins LLP                             Asif Attarwala                  asif.attarwala@lw.com



Highland Capital Management, L.P.
Case No. 19-34054                                                             Page 1 of 3
        Case 19-34054-sgj11 Doc 1496 Filed 12/01/20                                             Entered 12/01/20 21:23:48                      Page 5 of 18
                                                                               Exhibit A
                                                                         Core/2002 Service List
                                                                        Served via Electronic Mail


              Description                                  CreditorName                              CreditorNoticeName                             Email
  Counsel to UBS Securities LLC and
  UBS AG London Branch (“UBS”)             Latham & Watkins LLP                                 Jeffrey E. Bjork                jeff.bjork@lw.com

  Counsel to Coleman County TAD,
  Kaufman County, Upshur County,
  Fannin CAD, Tarrant County, Grayson
  County, Allen ISD, Dallas County,                                                             Elizabeth Weller, Laurie A.
  Irving ISD, and Rockwall CAD             Linebarger Goggan Blair & Sampson LLP                Spindler                        dallas.bankruptcy@publicans.com
  Creditor                                 Lynn Pinker Cox & Hurst, L.L.P.                      Michael K. Hurst, Esq.          mhurst@lynnllp.com
  Equity Holders                           Mark K. Okada                                                                        mokadadallas@gmail.com
  Counsel to the Redeemer Committee
  of the Highland Crusader                                                                                                      rdehney@mnat.com;
  Fund                                     Morris, Nichols, Arsht & Tunnell LLP                 Curtis S. Miller, Kevin M. Coen cmiller@mnat.com
                                                                                                Joseph T. Moldovan, Esq. &
  Counsel to Meta-e Discovery, LLC         Morrison Cohen LLP                                   Sally Siconolfi, Esq.           bankruptcy@morrisoncohen.com
  Bank                                     NexBank                                              John Danilowicz                 john.holt@nexbankcapital.com
  Counsel to California Public
  Employees’ Retirement System
  (“CalPERS”)                              Nixon Peabody LLP                                    Louis J. Cisz, III, Esq.        lcisz@nixonpeabody.com
                                                                                                Securities & Exchange
  SEC Headquarters                         Office of General Counsel                            Commission                     SECBankruptcy-OGC-ADO@SEC.GOV
  US Trustee for Northern District of TX   Office of the United States Trustee                  Lisa L. Lambert, Esq           lisa.l.lambert@usdoj.gov
                                                                                                John A. Morris and Gregory V.  jmorris@pszjlaw.com;
  Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP                    Demo                           gdemo@pszjlaw.com
  Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP                    Maxim B. Litvak                mlitvak@pszjlaw.com
                                                                                                                               rpachulski@pszjlaw.com;
                                                                                                Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                                                                                N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
                                                                                                Maxim B. Litvak, James E.      mlitvak@pszjlaw.com;
  Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP                    O’Neill                        joneill@pszjlaw.com
                                                                                                                               rpachulski@pszjlaw.com;
                                                                                                Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                                                                                N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
                                                                                                Maxim B. Litvak, James E.      mlitvak@pszjlaw.com;
  Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP                    O’Neill                        joneill@pszjlaw.com
  Pension Benefit Guaranty Corporation                                                                                         baird.michael@pbgc.gov;
  (“PBGC”)                                 Pension Benefit Guaranty Corporation                 Michael I. Baird               efile@pbgc.gov
  Counsel to City of Garland, Garland      Perdue, Brandon, Fielder, Collins & Mott,
  ISD, Wylie ISD                           L.L.P.                                               Linda D. Reece                  lreece@pbfcm.com
                                                                                                Jeremy W. Ryan, Esq., R.        jryan@potteranderson.com;
  Delaware counsel to Alvarez & Marsal                                                          Stephen McNeill, Esq. & D.      rmcneill@potteranderson.com;
  CRF Management LLC                       Potter Anderson & Corroon LLP                        Ryan Slaugh, Esq.               rslaugh@potteranderson.com
  Secured Creditor                         Prime Brokerage Services                             Jefferies LLC                   cbianchi@jefferies.com
  Counsel to Patrick Daugherty             Pronske & Kathman, P.C.                              Jason P. Kathman                jkathman@pronskepc.com
  Counsel to UBS Securities LLC and                                                             Michael J. Merchant, Sarah E.   merchant@rlf.com;
  UBS AG London Branch (“UBS”)             Richards, Layton & Finger PA                         Silveira                        silveira@rlf.com
  Counsel to Hunter Mountain Trust         Rochelle McCullough, LLP                             E. P. Keiffer                   pkeiffer@romclaw.com
  Counsel to the Intertrust Entities and
  the Issuers (group of 25 separate                                                             David J. Karp, James V.         david.karp@srz.com;
  Cayman issuers of loan)                  Schulte Roth & Zabel LLP                             Williams III                    jay.williams@srz.com
                                                                                                Andrew Calamari, Regional       bankruptcynoticeschr@sec.gov;
  SEC Regional Office                      Securities & Exchange Commission                     Director                        nyrobankruptcy@sec.gov
                                                                                                Sharon Binger, Regional
  SEC Regional Office                      Securities & Exchange Commission                     Director                        philadelphia@sec.gov
                                                                                                                                bguzina@sidley.com;
                                                                                                Bojan Guzina, Matthew           mclemente@sidley.com;
  Counsel to Official Committee of                                                              Clemente, Alyssa Russell,       alyssa.russell@sidley.com;
  Unsecured Creditors                      Sidley Austin LLP                                    Elliot A. Bromagen              ebromagen@sidley.com
                                                                                                                                preid@sidley.com;
                                                                                                Penny P. Reid, Paige Holden     pmontgomery@sidley.com;
  Counsel to Official Committee of                                                              Montgomery, Charles M.          cpersons@sidley.com;
  Unsecured Creditors                      Sidley Austin LLP                                    Person, Juliana Hoffman         jhoffman@sidley.com
                                                                                                Division of Corporations -
  DE Secretary of State                    State of Delaware                                    Franchise Tax                   dosdoc_bankruptcy@state.de.us
  Counsel to the Hunter Mountain Trust
  (“Hunter”)                               Sullivan Hazeltine Allinson LLC                      William A. Hazeltine, Esq.      whazeltine@sha-llc.com
  Equity Holders                           The Dugaboy Investment Trust                                                         gscott@myersbigel.com
                                           The Mark and Pamela Okada Family Trust -
  Equity Holders                           Exempt Trust #1                                                                      mokadadallas@gmail.com
                                           The Mark and Pamela Okada Family Trust -
  Equity Holders                           Exempt Trust #2                                                                      mokadadallas@gmail.com



Highland Capital Management, L.P.
Case No. 19-34054                                                                 Page 2 of 3
        Case 19-34054-sgj11 Doc 1496 Filed 12/01/20                                           Entered 12/01/20 21:23:48                   Page 6 of 18
                                                                                Exhibit A
                                                                          Core/2002 Service List
                                                                         Served via Electronic Mail


               Description                                  CreditorName                          CreditorNoticeName                        Email
  Counsel to the United States Internal
  Revenue Service                           U.S. Department of Justice, Tax Division          David G. Adams                david.g.adams@usdoj.gov
  United States Attorney General            United States Attorney General                    U.S. Department of Justice    askdoj@usdoj.gov

  Counsel to Acis Capital Management                                                                                        rpatel@winstead.com;
  GP LLC and Acis Capital                                                                     Rakhee V. Patel, Phillip      plamberson@winstead.com;
  Management, L.P. (collectively, “Acis”)   Winstead PC                                       Lamberson                     achiarello@winstead.com
  Counsel for Frank Waterhouse, Scott
  B. Ellington, Isaac Leventon, Jean
  Paul Sevilla, Hunter Covitz, and
  Thomas Surgent (the “Employees”)          Winston & Strawn LLP                              Attn: David Neier             dneier@winston.com
  Counsel for Frank Waterhouse, Scott
  B. Ellington, Isaac Leventon, Jean
  Paul Sevilla, Hunter Covitz, and
  Thomas Surgent (the “Employees”)          Winston & Strawn LLP                              Attn: Katherine A. Preston    kpreston@winston.com
  Counsel for Frank Waterhouse, Scott
  B. Ellington, Isaac Leventon, Jean
  Paul Sevilla, Hunter Covitz, and                                                            Attn: Thomas M. Melsheimer;  tmelsheimer@winston.com;
  Thomas Surgent (the “Employees”)          Winston & Strawn LLP                              Natalie L. Arbaugh           narbaugh@winston.com
                                                                                                                           bankfilings@ycst.com;
                                                                                                                           mnestor@ycst.com;
                                                                                              Michael R. Nestor, Edmon L.  emorton@ycst.com;
  Counsel to Official Committee of                                                            Morton, Sean M. Beach, Esq., sbeach@ycst.com;
  Unsecured Creditors                       Young Conaway Stargatt & Taylor, LLP              Jaclyn C. Weissgerber, Esq.  jweissgerber@ycst.com




Highland Capital Management, L.P.
Case No. 19-34054                                                               Page 3 of 3
Case 19-34054-sgj11 Doc 1496 Filed 12/01/20   Entered 12/01/20 21:23:48   Page 7 of 18



                                EXHIBIT B
 Case 19-34054-sgj11 Doc 1496 Filed 12/01/20            Entered 12/01/20 21:23:48   Page 8 of 18
                                              Exhibit B
                                           Affected Parties
                                       Served via Electronic Mail
             CreditorName                     CreditorNoticeName                   Email
                                      Thomas A. Uebler, Joseph L.      tuebler@mdsulaw.com;
 McCollom D'Emilio Smith Uebler LLC   Christensen                      jchristensen@mdsulaw.com
                                                                       jkathman@pronskepc.com;
 Pronske & Kathman, P.C.              Jason Kathman, Megan F. Clontz   mclontz@pronskepc.com




Highland Capital Management, L.P.
Case No. 19-34054                             Page 1 of 1
Case 19-34054-sgj11 Doc 1496 Filed 12/01/20   Entered 12/01/20 21:23:48   Page 9 of 18



                               EXHIBIT C
                                      Case 19-34054-sgj11 Doc 1496 Filed 12/01/20                                          Entered 12/01/20 21:23:48                      Page 10 of 18
                                                                                                               Exhibit C
                                                                                                        Core/2002 Service List
                                                                                                       Served via First Class Mail


               Description                            CreditorName                   CreditorNoticeName                      Address1                      Address2            Address3               City      State     Zip
  Bank                                    BBVA                                   Michael Doran                   8080 North Central Expressway      Suite 1500                                   Dallas         TX    75206
                                                                                 Centralized Insolvency
  IRS                                     Internal Revenue Service               Operation                       PO Box 7346                                                                     Philadelphia   PA    19101-7346
  Secured Creditor                        KeyBank National Association           as Administrative Agent         225 Franklin Street, 18th Floor                                                 Boston         MA    02110
  Secured Creditor                        KeyBank National Association           as Agent                        127 Public Square                                                               Cleveland      OH    44114
  Texas Attorney General                  Office of the Attorney General         Ken Paxton                      300 W. 15th Street                                                              Austin         TX    78701
                                                                                                                                                    10th & Constitution
  Attorney General of the United States   Office of the Attorney General                                         Main Justice Building, Room 5111   Avenue, N.W.                                 Washington     DC    20530
  US Attorneys Office for Northern
  District of TX                          Office of the United States Attorney   Erin Nealy Cox, Esq             1100 Commerce Street, 3rd Floor                                                 Dallas         TX    75202
                                                                                 Revenue Accounting Division-
  TX Comptroller of Public Accounts       State Comptroller of Public Accounts   Bankruptcy Section              PO Box 13258                                                                    Austin         TX    78711
  Equity Holders                          Strand Advisors, Inc.                                                  300 Crescent Court                 Suite 700                                    Dallas         TX    75201

  TX AG Office                            Texas Attorney Generals Office         Bankruptcy-Collections Division PO Box 12548                                                                    Austin         TX    78711-2548
  U.S. Department of the Treasury         US Department of the Treasury          Office of General Counsel       1500 Pennsylvania Avenue, NW                                                    Washington     DC    20220
                                                                                                                                                    Carvel State Office
  Delaware Division of Revenue            Zillah A. Frampton                     Bankruptcy Administrator        Delaware Division of Revenue       Building, 8th Floor   820 N. French Street   Wilmington     DE    19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                                               Page 1 of 1
Case 19-34054-sgj11 Doc 1496 Filed 12/01/20   Entered 12/01/20 21:23:48   Page 11 of 18



                                EXHIBIT D
                       Case 19-34054-sgj11 Doc 1496 Filed 12/01/20                  Entered 12/01/20 21:23:48        Page 12 of 18
                                                                           Exhibit D
                                                                        Affected Parties
                                                                   Served via First Class Mail

           CreditorName                      CreditorNoticeName                         Address1                  Address2                City    State Zip
                                     Thomas A. Uebler, Joseph L.                                          2751 Centerville Road, Suite
McCollom D'Emilio Smith Uebler LLC   Christensen                          Little Falls Centre Two         401                          Wilmington DE   19808

Pronske & Kathman, P.C.              Jason Kathman, Megan F. Clontz       2701 Dallas Parkway Suite 590                             Plano      TX     75093




 Highland Capital Management, L.P.
 Case No. 19-34054                                                        Page 1 of 1
Case 19-34054-sgj11 Doc 1496 Filed 12/01/20   Entered 12/01/20 21:23:48   Page 13 of 18



                                EXHIBIT E
     Case 19-34054-sgj11 Doc 1496 Filed 12/01/20             Entered 12/01/20 21:23:48        Page 14 of 18
                                                    Exhibit E
                                                 Affected Parties
                                             Served via Electronic Mail
               CreditorName                  CreditorNoticeName                         Email
                                                                            michael.lynn@bondsellis.com;
                                                                            john@bondsellis.com;
        Bonds Ellis Eppich Schafer   D. Michael Lynn, John Y. Bonds, III,   john.wilson@bondsellis.com;
        Jones LLP                    John T. Wilson, IV, Bryan C. Assink    bryan.assink@bondsellis.com




Highland Capital Management, L.P.
Case No. 19-34054                                   Page 1 of 1
Case 19-34054-sgj11 Doc 1496 Filed 12/01/20   Entered 12/01/20 21:23:48   Page 15 of 18



                                EXHIBIT F
                       Case 19-34054-sgj11 Doc 1496 Filed 12/01/20                Entered 12/01/20 21:23:48       Page 16 of 18
                                                                         Exhibit F
                                                                      Affected Parties
                                                                 Served via First Class Mail
                  CreditorName                   CreditorNoticeName                            Address1                 City    State    Zip
            Bonds Ellis Eppich Schafer   D. Michael Lynn, John Y. Bonds, III,
            Jones LLP                    John T. Wilson, IV, Bryan C. Assink    420 Throckmorton Street, Suite 1000   Fort Worth TX     76102




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 1 of 1
Case 19-34054-sgj11 Doc 1496 Filed 12/01/20   Entered 12/01/20 21:23:48   Page 17 of 18



                                EXHIBIT G
                       Case 19-34054-sgj11 Doc 1496 Filed 12/01/20           Entered 12/01/20 21:23:48   Page 18 of 18
                                                                    Exhibit G
                                                                 Affected Parties
                                                            Served via First Class Mail
                         CreditorName    CreditorNoticeName             Address1                  City    State Zip
                        MCS Capital LLC c/o STC, Inc.       233 North Prospect St., Ste. 202   Hagerstwon MD   21740




Highland Capital Management, L.P.
Case No. 19-34054                                                  Page 1 of 1
